DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahlsing et al. (US 20110019363).

    PNG
    media_image1.png
    353
    772
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    347
    497
    media_image2.png
    Greyscale

Regard to claim 1, Vahlsing et al. (US 20110019363) disclose a liquid crystal display device comprising: 
a liquid crystal display panel [an AMLCD panel 90] for displaying an image; 
a backlight unit 30 for irradiating light toward a rear surface of the liquid crystal display panel; 
a cover bottom [a backlight housing 15/15A and a panel housing 10/10A] formed therein with a space in which the liquid crystal display panel and the backlight unit are installed; and 
a glass 40 attached to a front surface of the liquid crystal display panel by a direct bonding scheme to protect the liquid crystal display panel, 
wherein the liquid crystal display panel 20 and the backlight unit 40 are spaced apart from each other so that air moves through a space between the liquid crystal display panel and the backlight unit.  
a backlight housing 15/15A and a panel housing 10/10A] includes: an inlet hole [air inlet 66A] through which external air is introduced; and an outlet hole [air exit 71A] through which air that is heated through heat exchange with the liquid crystal display panel is discharged to an outside.  
Regard to claim 4, Vahlsing et al. disclose the liquid crystal display device, wherein a support part 10/10A having a front surface on which the glass 75 is seated and configured to support the liquid crystal display panel that is coupled to an inside of the support part is formed on an inner surface of an edge of the cover bottom (see Fig. 7 and 9).  

Regard to claim 5, Vahlsing et al. disclose the liquid crystal display device, a blocking plate 66A/71A for blocking the air introduced through the inlet hole from moving to the outlet hole is provided between the cover bottom and the backlight unit. 
 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20180180798).

    PNG
    media_image3.png
    476
    541
    media_image3.png
    Greyscale

Regard claim 1, Kim discloses a liquid crystal display device comprising: 
a liquid crystal display panel 30 for displaying an image [0070]; 
a backlight unit 50 for irradiating light toward a rear surface of the liquid crystal display panel; 
a cover bottom [a housing 10 may include a first frame 11] formed therein with a space in which the liquid crystal display panel 30 and the backlight unit 50 are installed; and 
a glass [a protective glass 20] attached to a front surface of the liquid crystal display panel 30 by a direct bonding scheme to protect the liquid crystal display panel, 
wherein the liquid crystal display panel and the backlight unit are spaced apart from each other so that air moves through a space between the liquid crystal display panel and the backlight unit [a cooling device has a structure including a fan, an air filter, and the like, and is configured to suction outside air using the fan, form a cooling flow path for cooling an entire surface of a liquid crystal panel, and absorb and discharge solar heat and heat of the liquid crystal panel through the cooling channel [0082]].
Regard claim 2, Kim discloses the liquid crystal display device, wherein the cover bottom includes: an inlet hole through which external air is introduced; and an outlet hole through which air that is heated through heat exchange with the liquid crystal display panel is discharged to an outside [see Figs. 11-13, the through holes 15'' are provided as a pair of through holes, an inlet portion 301 extending from the heat discharge device 400 and into which the refrigerant flows may pass through one through hole 15'', and a discharge part 320'' through which heat in the outdoor display apparatus 1'' is transferred may pass through the other through hole 15''].  
Regard claim 3, Kim discloses the liquid crystal display device, wherein an air filter for removing dust or foreign substances included in the introduced air is installed in the inlet hole, and a fan for sucking the air heated through the heat exchange with the liquid crystal display panel to discharge the sucked air to the outside, or sucking the external air into the cover bottom is installed in the outlet hole or the inlet hole [heat dissipation structure may be implemented by a structure including a fan and an air filter [0006]-[0007], [0082]-[0083]].
Regard claim 4, Kim discloses the liquid crystal display device, wherein a support part having a front surface on which the glass is seated and configured to support the liquid 

Regard claim 5, Kim discloses the liquid crystal display device, wherein a blocking plate for blocking the air introduced through the inlet hole 15’’ from moving to the outlet hole 15’’ is provided between the cover bottom and the backlight unit (see Figs. 11-13).  

    PNG
    media_image4.png
    539
    974
    media_image4.png
    Greyscale

Regard claim 6, Kim discloses the liquid crystal display device further comprising a thermoelectric element for cooling air inside the cover bottom, wherein a cooling unit of the thermoelectric element is disposed inside the cover bottom to cool internal air of the liquid crystal display device through heat exchange, and a heat dissipation unit of the thermoelectric element is disposed outside the cover bottom to radiate heat, which is transferred from the cooling unit, to an outside [0124]-[0126].

Regard claim 7, Kim discloses the liquid crystal display device further comprising: a first fan installed outside the cover bottom to blow external air to the thermoelectric element; and at least one second fan for blowing the internal air of the liquid crystal display device toward the thermoelectric element [0124]-[0126].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 20140111940) in view of Vahlsing et al. (US 20110019363).

    PNG
    media_image5.png
    400
    429
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    226
    374
    media_image6.png
    Greyscale

Regard to claim 1, Dunn discloses a liquid crystal display device comprising: 
a liquid crystal display panel [an electronic display 80] for displaying an image; 
a backlight unit [backlight panel 140] for irradiating light toward a rear surface of the liquid crystal display panel; 
a cover bottom [a cooling plenum 45 and an electronic display housing 70] formed therein with a space in which the liquid crystal display panel and the backlight unit are installed; and 
a transparent front plate 90 attached to a front surface of the liquid crystal display panel by a direct bonding scheme to protect the liquid crystal display panel, 
wherein the liquid crystal display panel 80 and the backlight unit 140 are spaced apart from each other so that air moves (circulates) through a space between the liquid crystal display panel 80 and the backlight unit 140 [with fan 60 and exhaust 179].  

Dunn fails to disclose the transparent front plate made of glass.

Vahlsing et al. teach the transparent front plate made of glass [0035].
 the transparent front plate made of glass for blocking some ultra-violet ("UV") radiation, principally with a wavelength of 320 nm and shorter, from reaching the operable portions of ruggedized display panel 40 [0035] as Vahlsing et al. taught.
Regard to claim 2, Dunn discloses the liquid crystal display device, wherein the cover bottom 45/70 includes: an inlet hole [at a fan 60] through which external air is introduced; and an outlet hole through which air that is heated through heat exchange with the liquid crystal display panel is discharged to an outside [the warm air out of an exhaust 179].  
Regard to claim 4, Dunn discloses the liquid crystal display device, wherein a support part 45 having a front surface on which the glass is seated and configured to support the liquid crystal display panel that is coupled to an inside of the support part is formed on an inner surface of an edge of the cover bottom.  
Regard to claim 5, Dunn discloses the liquid crystal display device, wherein a blocking plate for blocking the air introduced through the inlet hole from moving to the outlet hole is provided between the cover bottom and the backlight unit.  
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over of Vahlsing et al. (US 20110019363) applied to claims 1-2 in view of Yang et al. (US 20110037937).
Vahlsing et al. fail to disclose the features of claim 3.

    PNG
    media_image7.png
    190
    795
    media_image7.png
    Greyscale

Yang et al. teach the liquid crystal display device, wherein an air filter 122 for removing dust or foreign substances [0025] included in the introduced air is installed in the inlet a first set of air moving devices 152] or the inlet hole.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Vahlsing et al. disclosed with the features of claims 6-7 for providing weather and dust shielding to the internal components of the apparatus and mitigating the problems of dust contamination and weathering of the internal components to promote longer service life in harsh outdoor environments. [0025] as Yang et al. taught.
3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over of Vahlsing et al. (US 20110019363) applied to claims 1-2 in view of Choi et al. (KR 2010077618).
Vahlsing et al. fail to disclose the features of claims 6-7.

    PNG
    media_image8.png
    183
    929
    media_image8.png
    Greyscale

Regard to claim 6, Choi et al. teach the liquid crystal display device further comprising a thermoelectric element for cooling air inside the cover bottom [thermoelectric element 32 is fixed in a through-hole of a fixing plate 31, and a cooling fin 33 is fixed in a front side of the element], wherein a cooling unit of the thermoelectric element is disposed inside the cover bottom [upper body 10 see above Fig. 1] to cool internal air of the liquid crystal display device [an LCD and LED panel 20] through heat exchange, and a heat dissipation unit of the thermoelectric element [thermoelectric element 32 is fixed in a through-hole of a fixing plate 31 with a cooling fin 33] is disposed outside the cover bottom to radiate heat [a cooling fin 33], which is transferred from the cooling unit, to an outside [lower body 10 see above Fig. 1].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Vahlsing et al. disclosed with the features of claims 6-7 for preventing overheat phenomenon in the LCD and LED panel by effectively reducing the rise of temperature in the LCD and LED panel as Choi et al. taught.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over of Vahlsing et al. (US 20110019363) [Kim (US 20180180798)] applied to claim 1 in view of Kang et al. (US 20110164402).
Vahlsing et al. [or Kim] fail to disclose the features of claim 8.

    PNG
    media_image9.png
    208
    503
    media_image9.png
    Greyscale

Kang et al. teach the liquid crystal display device, wherein a separation interval h between the liquid crystal display panel 150 and the backlight unit 100 is set to a range of about 10 mm to 30 mm [0030], which covers a range of 10.0 mm ± 2.0 mm inherently function of based on a test result obtained by measuring temperatures of the liquid crystal display panel and the glass under a direct sunlight condition.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Vahlsing et al. (or Kim) disclosed with features of claim 8 for providing the superior color mixture property and light uniformity [0030] as Kang et al. taught.
8 is rejected under 35 U.S.C. 103 as being unpatentable over of Vahlsing et al. (US 20110019363) [Kim (US 20180180798)] applied to claim 1 in view of Yamagishi et al. (US 20090225533).
Vahlsing et al. [or Kim] fail to disclose the features of claim 8.

    PNG
    media_image10.png
    232
    515
    media_image10.png
    Greyscale

Yamagishi et al. teach the liquid crystal display device, wherein a separation interval H between the liquid crystal display panel [a liquid crystal display panel 2 together liquid crystal display panel 2 with an optical unit 5] and the backlight unit [light sources 3] is set to range of 5-15mm, which cover the range of 10.0 mm ± 2.0 mm inherently function of based on a test result obtained by measuring temperatures of the liquid crystal display panel and the glass under a direct sunlight condition.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Vahlsing et al. (or Kim) disclosed with features of claim 8 for improving on luminance non-uniformity [0002] as Yamagishi et al. taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shedletsky (US 20120170284) discloses a display 14 of device 10 having a display module such as display module 14B and a planar cover layer member such as cover layer 14A on the housing 12, on which light sensor 34 and components 36 have been mounted on substrate 38 are placed.
Hiyama et al. (US 20090096957) disclose a liquid crystal display device provided with: a support member: a heat releasing member provided on this support member; a 
NOTOSHI et al. (US 20180088368) disclose a liquid crystal display device including: a liquid crystal cell, an optical sheet, and a backlight disposed apart from one another; a heat absorber that is disposed in an airtight circulation channel and cools a coolant that circulates in the airtight circulation channel so as to pass through a first channel between the liquid crystal cell and the optical sheet and a second channel between the optical sheet and the backlight; and a heat sink that is thermally coupled to the heat absorber and exposed to ambient air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871